Citation Nr: 0108056	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-04 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the calculated amount of 
$17,329.17.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active service from March 1953 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (Committee) in St. Petersburg, 
Florida, that denied waiver of recovery of an overpayment in 
the calculated amount of $17,329.17 because it determined 
that the veteran was at fault in the creation of the 
overpayment.


FINDINGS OF FACT

1.  There is no indication of fraud, misrepresentation of a 
material fact, or bad faith in the creation of the debt.

2.  The veteran was at fault in the creation of the 
indebtedness.

3.  The VA was at fault in the creation of the indebtedness.

4.  Recovery of the indebtedness would not nullify the 
objective for which benefits were intended.

5.  Failure to make restitution would not result in unfair 
gain to the veteran-debtor.

6.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on VA benefits.

7.  There is no evidence showing that recovery of the 
outstanding indebtedness would be productive of undue 
financial hardship or would be otherwise inequitable.


CONCLUSION OF LAW

With respect to the overpayment, bad faith, 
misrepresentation, and fraud are not shown, and recovery of 
the overpayment in the calculated amount of $17,329.17 would 
not be against the principles of equity and good conscience.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duties to assist 
and notify claimants have recently been reaffirmed and 
clarified.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  In this regard, all 
evidence necessary to decide the claim has been developed, 
and the veteran and his representative were provided a 
statement of the case in December 1999.  The statement of the 
case notified the veteran and his representative of what 
information would be necessary to substantiate a claim for 
waiver of an overpayment.  Under these circumstances, the 
Board finds that adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The record reflects that the veteran filed a claim for 
nonservice-connected pension benefits which was received at 
the RO on June 20, 1995.  Accompanying the application for 
pension benefits was an Improved Pension Eligibility 
Verification Report (VA Form 21-0516-1) which indicated that 
the veteran had a stroke in June 1995 and was a patient in a 
nursing home.  The application noted that the nursing home 
costs would only be covered by insurance until early 
September 1995.  

Pursuant to the claim for pension benefits, records were 
developed from private physicians who had treated the 
veteran.  These records, namely an August 9, 1995, treatment 
record prepared by F. T. Schwerin, M.D., and an August 18, 
1995, letter prepared by B. L. Bercaw, M.D., revealed that 
the veteran was living in a second floor apartment and that 
he desired to move to a first floor apartment.  He was doing 
very well and was able to get around the house, although he 
had severe left hemiparesis.  A Declaration of Status of 
Dependents (VA Form 21-686c), received at the RO on September 
21, 1995, revealed that the veteran was living with his wife 
in their apartment.

In an October 1995 rating decision, pension benefits were 
granted, effective July 1, 1995.  The October 17, 1995, 
notification letter advised the veteran that he was receiving 
aid and attendance benefits because of his nursing home 
admission and that he must immediately tell VA of the date he 
leaves the nursing home in which he is a patient.

The award letter also informed him that his benefits were 
based upon his social security benefits, his spouse's earned 
income, nominal interest, and $99,999 in medical expenses.  
He was informed that he must immediately report any changes 
in his income.  An October 26, 1995, letter stated that if 
his nursing home expenses were paid by Medicaid, he should 
inform the VA as soon as possible.  

In May 1996, the veteran filed an Improved Pension 
Eligibility Verification Report (VA Form 21-0516) which 
reported that he was not a patient in a nursing home and 
which did not enter an amount for unreimbursed medical 
expenses in 1995 or 1996.  By letter dated June 18, 1996, the 
RO asked the veteran to complete a Request for Information 
Concerning Medical, Legal, or Other Expenses (VA Form 21-
8416) to report his unreimbursed medical expenses.  The 
letter noted that a change in the law required that he 
itemize his expenses and show the dates that each was paid.  
It also stated that he must report nursing home expenses even 
though he was covered by Medicaid.  He was advised that the 
evidence should be submitted as soon as possible, preferably 
within 60 days.

In a September 17, 1996, letter, the veteran was advised that 
his VA pension benefits were terminated as of July 1, 1995, 
as the May 1996 Improved Pension Eligibility Verification 
Report did not show any unreimbursed medical expenses for 
nursing home benefits during 1995 or 1996.  He was notified 
by letter dated September 18, 1996, that the change had 
created an overpayment.

Also on September 18, 1996, the RO received a completed 
Medical Expense Report (VA Form 21-8416) from the veteran.  
It itemized over $47,000 of medical expenses.  In November 
1996, the veteran filed a Financial Status Report which 
indicated that he and his wife owned an car worth $11,000 and 
a condominium worth $95,000.  In addition, he reported having 
$300 cash on hand and $10,000 cash in the bank.  It also 
revealed that his household had over $1,400 monthly net 
income.  He reported no discretionary income and indicated 
that the income beyond that needed to pay the for the 
mortgage, food, utilities, heat, gasoline, taxes and 
insurance was used to repay seven credit cards, each of which 
had been used to its limit in order to pay medical costs.

In April 1997, the RO returned the September 1996 Medical 
Expense Report to the veteran for his review and requested 
that he provide receipts for bills paid after July 1, 1995.  
He never provided the requested receipts.  It was also 
requested that he provide the date he was discharged from the 
nursing home.  In February 1998, the RO advised the veteran 
that the amount of his overpayment was $17, 329.17.  In his 
notice of disagreement filed later that month, he stated that 
he had been discharged from the nursing home in August 1995.  
He also stated, "[w]e did not know that when we received a 
check from you that this would create an income exceeding the 
maximum affordable limit for pension."  He indicated that 
they were still in debt, paying off medical bills incurred in 
1995.  

In April 1998 the veteran filed another Financial Status 
Report.  He reported that he and his wife owned an car worth 
$8,000 and a condominium worth $140,000.  In addition, he 
reported having $150 cash on hand and $2,800 cash in the 
bank.  It also revealed that his household had over $2,100 
monthly net income. 

The veteran reported that their total monthly expenses, 
excluding credit card debt payments, consisting of $979 for 
rent or mortgage, $350 for food, $175 for utilities, heat and 
telephone, $315 for gasoline, clothing, a cellular phone, 
dental care, and medical care, including medication, $64 for 
automobile and home insurance, $208 for life insurance was 
just under $2,100.  He also reported $300 of credit card 
debt, which included a Sears credit card.  He reported the 
credit cards were used to purchase food and medicine.

Where fraud, misrepresentation, or bad faith on the part of 
the appellant is shown, denial of waiver of recovery of an 
overpayment may be made without regard to factors considered 
in applying the equity and good conscience standard.  
38 U.S.C.A. § 5302 (West 1991).  The Committee concluded that 
fraud, misrepresentation, or bad faith on the part of the 
veteran was not shown.  The Board agrees.  

Thus, the issue in this case turns on the application of the 
factors considered in applying the equity and good conscience 
standard.  Recovery of an overpayment of VA benefits may be 
waived if recovery of the indebtedness would be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. § 1.963(a) (2000).  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration will be given to various elements which are not 
intended to be all-inclusive.  The elements are: the fault of 
the debtor where such actions contribute to creation of the 
debt; balancing of faults where VA fault is also involved; 
whether collection of the debt would cause the debtor undue 
financial hardship by depriving him of basic necessities; 
whether collection would defeat the purpose of the VA 
benefit; whether failure to make restitution would result in 
unjust enrichment to the veteran; and whether the reliance on 
VA benefits resulted in the veteran relinquishing a valuable 
right.  38 C.F.R. § 1.965(a) (2000).  

As regards the fault of the debtor, the Board finds that the 
initial creation of the debt was at least partly the fault of 
the veteran.  The veteran failed to advise the RO that his 
circumstances had changed between the time of the claim was 
initially filed in June 1995 and the time the claim was 
decided in October 1995.  In particular, the veteran failed 
to inform the RO that he had left the nursing home in August 
1995.  The veteran had several months between the time he 
left the nursing home and the time a decision was made on his 
claim to inform the VA that he no longer resided in a nursing 
home.  As he did not tell the VA that he had left the nursing 
home, the RO granted benefits based on nursing home care and 
significant unreimbursed medical expenses due, at least in 
part, to that care.  This error led to the creation of the 
debt.  In addition, the October 1995 award letter sent to the 
veteran informed him that he must tell the VA of the date he 
left the nursing home.  However, he did not inform the VA of 
that date until February 1998, several requests and several 
years later.  Thus, the actions of the veteran are 
responsible, at least in part, for the creation of the debt.

As the Board finds that the VA was also at fault in this 
case, it must balance the fault of the VA and the fault of 
the debtor.  In this regard, the Board finds that the VA was 
at least as much at fault as the veteran.  A close reading of 
the record at the time pension benefits, including aid and 
attendance benefits based on nursing home residency, were 
awarded in this case reveals that the RO was on notice that 
the veteran was likely no longer residing in a nursing home.  
The August 9, 1995, private treatment record, the August 18, 
1995, letter from the private physician, and the September 
21, 1995, VA Form 21-686c all indicated that the veteran was 
living with his wife in their apartment.  The aforementioned 
records demonstrate that the RO should have known that the 
veteran was likely no longer residing in a nursing home.  
Therefore, special monthly pension benefits were not 
warranted on that basis and the amount of unreimbursed 
medical expenses was significantly overestimated.

Concerning the third element, "undue hardship," described 
as "[w]hether collection would deprive debtor or family of 
basic necessities," the veteran's reported monthly expenses 
in April 1998 included payments for a cellular phone.  Such 
an item is at least partially discretionary in nature and 
therefore, does not help to prove financial hardship.  In 
addition, he essentially reported costs for food and medicine 
twice under headings for food and other living expenses, in 
addition to installment obligations.  The Board notes that 
according to the veteran's Financial Status reports in 1997 
and 1998, his home has appreciated significantly.  He has 
significant assets.  The veteran has reported a negative 
monthly balance of income to expenses in the amount of $250.  
However, when his income is supplemented by satisfaction of 
the installment debts and elimination of discretionary 
expenses, and with prudent allocation of future monthly 
living expenses, it should enable him to pay off the 
outstanding indebtedness owed to the Government without 
causing undue financial hardship.  The fact that he has 
incurred installment debt obligations will not excuse 
repayment of the debt owed to the Government.

Concerning the fourth element, whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended, there is no indication that recovering the 
improved pension indebtedness owed to the VA would in any way 
defeat the purpose of the laws and regulations providing VA 
pensions to veterans.

Consideration is also given to the fifth element, that is, 
whether failure to make restitution would result in unjust 
enrichment to the debtor.  There is no indication of unjust 
enrichment to the debtor.  Lastly, with respect to the sixth 
element, whether reliance on VA benefits resulted in the 
veteran relinquishing a valuable right or incurring a legal 
obligation, the veteran has not claimed that he relinquished 
any right or incurred any legal obligation in reliance on VA 
benefits, nor is there any evidence that he did so.

The veteran-debtor is reminded that he is expected to accord 
a Government debt the same regard given any other debt.  When 
all the factors are considered as set forth in the above 
analysis, the preponderance of the evidence reveals that 
recovery of the debt would not be against equity and good 
conscience.


ORDER

Waiver of recovery of the overpayment of improved death 
pension benefits in the calculated amount of $17,329.17 is 
denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

